Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/05/2021 has been entered.
Amendments of Claims 1, 15 and 20 are acknowledged. 

Information Disclosure Statement
The information disclosure statements submitted on 08/05/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 11, 12, 14-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spivey (US 2011/0295242) in view of Panescu (US 2017/0172662).
Regarding Claims 1, 15 and 20:
Spivey discloses a surgical stapler for stapling the tissue of a patient, comprising: a handle comprising a video display; a shaft extending from said handle (Figures 1, 3a and 6; handle 14 with screen 46 and elongate shaft 12)
an end effector extending from said shaft, wherein said end effector comprises (Figure 3a, End effector 16): a staple cartridge comprising a plurality of staples removably stored therein; and an anvil configured to deform said staples (Figure 6, paragraph 178, not numbered cartridge having multiple staples disposed therein, anvil 20); a firing mechanism comprising staple pushers which reciprocatingly eject said staples from said staple cartridge along a staple firing path (Paragraph 178, the firing path would be considered the tissue to be stapled between the jaws 18 and 20)
a camera configured to capture as a tissue image of the patient tissue (Paragraph 188, Figure 5, image gathering unit 44); 
Spivey does not disclose a controller comprising a processor in communication with said video display and said camera configured to generate a path image of a potential staple firing path comprising a first staple firing location along said potential staple firing path and a second staple firing location along said potential staple firing path as claimed.
Panescu teaches a system to provide 3D images of a surgical operation field including monitors and a processor that produces a 3D model of a scene and identifies target instruments and structures. The processor is configured to display the scene from a virtual field of view of an instrument, to determine a predicted path for said instruments and to provide 3D tracking and to guide of said instruments. The path image comprising a first staple firing location along said potential staple firing path (Figure 35 show three predicted paths 3518-1 to 3518-3 to reach contact locations CL1 to CL3, while Figure 36 provides predicted path image 3618 based upon the current location and orientation of the instrument and the position of the staple lines over the tissue), 
and a second staple firing location along said potential staple firing path, wherein said second staple firing location is adjacent and distal to said first firing location (Paragraph 182, Figure 37 shows the end effector being actuated on three consecutive positions 3706-P1 to P3, they can be considered “adjacent” as in “not distant, nearby” and “distal” since they are in the same surgical scene and the path from one to the next would follow again the steps of Figures 35 and 36 from one position to the 
and display said tissue image and said path image on said video display such that a clinician can orient said handle to guide said end effector along said potential staple firing path (Figure 35, paragraph 178, dashed line arrows 3518-1 to 3 guide the operator to positions CL1 to 3 when approaching the desired target Y).
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Spivey the teachings of Panescu and include a processor in communication with the video display and camera the generate a path image of a potential firing path as claimed to determine a predicted path for said instruments to provide 3D tracking and guide of said instruments on a surgical scene.

Regarding claims 2 to 5:
The use of surgical staplers to have curved, linear, or any combination of both firing paths is well known in the art, for example Roth (US 2007/0167960) disclose the use of curved stapling paths for stomach surgery or Green (US 5040715) that discloses the use or linear or curved stapling paths.

Regarding Claim 11:
Spivey discloses a motorized drive system configured to move said end effector relative to the patient tissue along one of said staple firing path and said potential staple firing path (Abstract, Spivey discloses a robotic system).


Regarding Claim 12:
Spivey discloses that the camera is integrated into said end effector (Paragraph 179, Figure 5, camera 44 is placed on coupler 30, which is part of the end effector).

Regarding Claim 14:
Spivey discloses that the staple cartridge is replaceable (Paragraph 211).

Regarding Claims 16, 17 and 18:
Spivey discloses that the Video display can be attached to the housing or not (paragraph 188) if the display is not attached to the housing it can surely be considered movable relative to the housing.

Claims 6 to 9, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Spivey (US 2011/0295242) in view of Panescu (US 2017/0172662) as applied to claims 1, 15 and 20 above, and further in view of Haider (US 2014/0107471).
Regarding Claims 6 and 7:
As discussed above, the modified invention of Spivey discloses the claimed invention as recited.
The modified invention of Spivey discloses a touchscreen but does not disclose a comprising a touchscreen or a control configured to alter the potential firing path.
Haider teaches an on tool tracking system used during computer aided surgery including cameras, a controller and a touchscreen display and (paragraph 224) that since the geometry of the target anatomy is known, the image to be projected by the projector can be changed by software to compensate such that when projected on the non-flat surface, it would appear clearer as intended to the user. The target anatomy surface for projection may vary in shape, orientation, curvature or presence of debris, blood and still further, the output of the OTT projector may be adjusted based on real time factors such as these detected by the OTT vision system and object detection techniques or by effect of the procedure being executed.
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to the 

Regarding Claim 8 and 9:
As discussed above, the modified invention of Spivey discloses the claimed invention as recited.
The modified invention of Spivey does not disclose generating an image of a second potential staple firing path and display said second potential staple firing path on said display or to allow a user of the surgical stapler to select between said potential staple firing paths.
Haider teaches an on tool tracking system used during computer aided surgery including cameras, a controller and a display that can show additional targets positioned around the surgical field (Paragraph 209) and the user can select and process a portion of a frame, adjust a camera to zero in on or focus or zoom to a portion of interest in the surgical field.
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to the modified invention of Spivey the teachings of Haider and allow the user to adjust the display to show and select between potential staple firing paths.

Regarding Claim 13:
As discussed above, the modified invention of Spivey discloses the claimed invention as recited.
The modified invention of Spivey does not disclose camera comprises a first lens and a second lens.
Haider teaches an on tool tracking system used during computer aided surgery including two cameras (Figures 8 to 11, paragraph 78) to establish the three dimensional space of the surgical site.
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to the modified invention of Spivey the teachings of Haider and use two cameras to establish the three dimensional space of the surgical site.


Regarding Claim 19:
As discussed above, the modified invention of Spivey discloses the claimed invention as recited.
The modified invention of Spivey does not disclose a wireless communication between the display and the controller.
Haider teaches an on tool tracking system used during computer aided surgery including a display used as a user interface for user inputs and the controller is an external component configured for receiving and transmitting data related to control processes wirelessly to and from the touchscreen display.
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to the modified invention of Spivey the teachings of Haider and use wireless communication to transmit information if the controller is not in direct communication with the display.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Spivey (US 2011/0295242) in view of in view of Panescu (US 2017/0172662) as applied to claim 1 above, and further in view of Quaid (US 2004/0024311).
Regarding Claim 10:
As discussed above, the modified invention of Spivey discloses the claimed invention as recited.
The modified invention of Spivey discloses a touchscreen but does not disclose if a user of the surgical stapler can modify said potential staple firing path by manipulating said touch screen.
Quaid teaches a computer-assisted surgery systems that includes a touch screen that allows for the surgeon to define the target region by touching one or more points on the target region or circling the target region on the display device (Figure 3C, Paragraphs 62 to 64, 66) and also define any anatomical obstacles and step 162 allows for further modification if another obstacle is detected.   
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to the modified invention of Spivey the teachings of Quaid and use the touch screen to allow the surgeon to .

Response to Arguments
Applicant’s arguments with respect to the reference Grubb (US 2016/0314716) have been considered but are moot because the new ground of rejection does not rely on that reference as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The reference Panescu (US 2017/0172662) is being used for the processor to generate the path images.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO R FERRERO whose telephone number is (571)272-9946. The examiner can normally be reached M-F 9:30-7:00. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/EDUARDO R FERRERO/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ROBERT F LONG/Primary Examiner, Art Unit 3731